UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10303 Buffalo Funds (Exact name of Registrant as specified in charter) 5420 West 61st Place Shawnee Mission, KS66205 (Address of principal executive offices) (Zip code) Kent W. Gasaway 5420 West 61st Place Shawnee Mission, KS66205 (Name and address of agent for service) (913) 384-1513 Registrant's telephone number, including area code Date of fiscal year end: March 31, 2011 Date of reporting period: December 31, 2010 Item 1. Schedule of Investments. Buffalo Balanced Fund Schedule of Investments December 31, 2010 (Unaudited) Shares or Face Amount Fair Value COMMON STOCKS - 55.62% Consumer Discretionary - 0.47% Hotels, Restaurants & Leisure - 0.47% McDonald's Corp. $ Total Consumer Discretionary (Cost $558,218) Consumer Staples - 14.77% Beverages - 3.78% The Coca Cola Co. PepsiCo, Inc. Food & Staples Retailing - 4.15% Costco Wholesale Corp. Sysco Corp. Wal-Mart Stores, Inc. Food Products - 2.53% Kellogg Co. Kraft Foods Inc. Household Products - 4.31% Colgate-Palmolive Co. Kimberly-Clark Corp. The Procter & Gamble Co. Total Consumer Staples (Cost $19,452,105) Energy - 17.06% Energy Equipment & Services - 1.79% Patterson-UTI Energy, Inc. Schlumberger Ltd. (a) Oil, Gas & Consumable Fuels - 15.27% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Frontier Oil Corp. Hess Corp. Marathon Oil Corp. Royal Dutch Shell PLC - ADR (a) Total Energy (Cost $16,764,198) Financials - 4.29% Insurance - 4.29% The Allstate Corp. Chubb Corp. Cincinnati Financial Corp. Total Financials (Cost $6,940,109) Health Care - 7.78% Health Care Equipment & Supplies - 0.61% Baxter International, Inc. Pharmaceuticals - 7.17% Abbott Laboratories Eli Lilly & Co. GlaxoSmithKline, PLC - ADR (a) Johnson & Johnson Pfizer, Inc. Total Health Care (Cost $12,116,771) Industrials - 4.87% Aerospace & Defense - 1.19% The Boeing Co. Commercial Services & Supplies - 1.46% Pitney Bowes, Inc. Industrial Conglomerates - 2.22% General Electric Co. Total Industrials (Cost $10,600,257) Information Technology - 5.09% Semiconductors & Semiconductor Equipment - 3.40% Applied Materials, Inc. Intel Corp. Software - 1.69% Microsoft Corp. Total Information Technology (Cost $7,810,080) Materials - 0.60% Chemicals - 0.60% E.I. du Pont de Nemours & Co. Total Materials (Cost $837,634) Utilities - 0.69% Multi-Utilities - 0.69% OGE Energy Corp. Total Utilities (Cost $906,026) TOTAL COMMON STOCKS (Cost $75,985,398) CONVERTIBLE BONDS - 1.93% Health Care - 1.93% Biotechnology - 1.93% Amylin Pharmaceuticals, Inc. $ 2.500%, 04/15/2011 3.000%, 06/15/2014 Total Health Care (Cost $3,155,409) TOTAL CONVERTIBLE BONDS (Cost $3,155,409) CORPORATE BONDS - 24.13% Consumer Discretionary - 8.39% Diversified Commercial Services - 1.84% Carriage Services, Inc. 7.875%, 01/15/2015 Hotels, Restaurants & Leisure - 2.09% Isle of Capri Casinos 7.000%, 03/01/2014 Household Durables - 0.31% Sealy Mattress Co. 8.250%, 06/15/2014 Media - 1.90% Lions Gate Entertainment Corp. 10.250%, 11/01/2016 (Acquired various dates, Cost $2,951,002) (a)(b) Railroad - 1.32% Kansas City Southern de Mexico SA de CV 8.000%, 02/01/2018 (a) Specialty Retail - 0.93% United Auto Group, Inc. 7.750%, 12/15/2016 Total Consumer Discretionary (Cost $13,123,552) Consumer Staples - 2.51% Food & Staples Retailing - 0.61% The Pantry, Inc. 7.750%, 02/15/2014 Food Products - 1.90% Smithfield Foods, Inc. 7.750%, 07/01/2017 Total Consumer Staples (Cost $3,930,190) Energy - 10.55% Energy Equipment & Services - 1.13% Hornbeck Offshore Services, Inc. 6.125%, 12/01/2014 8.000%, 09/01/2017 Oil, Gas & Consumable Fuels - 9.42% Berry Petroleum Co. 8.250%, 11/01/2016 Frontier Oil Corp. 8.500%, 09/15/2016 Swift Energy Co. 7.125%, 06/01/2017 United Refining Co. 10.500%, 08/15/2012 Total Energy (Cost $16,828,959) Health Care - 0.15% Pharmaceuticals - 0.15% Warner Chilcott Corp. 7.750%, 09/15/2018 (Acquired 08/12/2010, Cost $250,000) (b) Total Health Care (Cost $250,000) Industrials - 2.53% Aerospace & Defense - 0.22% Triumph Group Inc. 8.000%, 11/15/2017 Commercial Services & Supplies - 0.62% Covanta Holding Corp. 7.250%, 12/01/2020 Education Management LLC 8.750%, 06/01/2014 Consumer Services & Supplies - 1.53% Interface, Inc. 9.500%, 02/01/2014 Electical Equipment - 0.16% Polypore International, Inc. 7.500%, 11/15/2017 (Acquired 11/10/2010, Cost $250,000) (b) Total Industrials (Cost $4,025,117) TOTAL CORPORATE BONDS (Cost $38,157,818) SHORT TERM INVESTMENTS - 18.54% Investment Companies - 18.54% AIM STIT-Treasury Portfolio - 0.04% Fidelity Institutional Government Portfolio - 0.02% Total Investment Companies TOTAL SHORT TERM INVESTMENTS (Cost $30,604,573) Total Investments(Cost $147,903,198) - 100.22% Liabilities in Excess of Other Assets - (0.22)% TOTAL NET ASSETS - 100.00% $ ADR American Depositary Receipt PLC Public Limited Company (a) Foreign Issued Security. The total value of these securities amounted to $13,097,200 (7.94% of net assets) at December 31, 2010. (b) Restricted security deemed liquid. The total value of restricted securities deemed liquid is $3,652,500 (2.21% of net assets) at December 31, 2010. The cost basis of investments for federal income tax purposes at December 31, 2010 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Buffalo China Fund Schedule of Investments December 31, 2010 (Unaudited) Shares Fair Value COMMON STOCKS - 95.41% Consumer Discretionary - 10.20% Automobiles - 3.33% Chongqing Changan Automobile Co., Ltd. (a) $ Hotels, Restaurants & Leisure - 1.24% Ctrip.com International, Ltd. - ADR (a) Fairwood Holdings Ltd. Media - 0.45% Bona Film Group Ltd. - ADR (a) Specialty Retail - 2.81% Hengdeli Holdings Ltd. Lentuo Internationl Inc. - ADR (a) Textiles, Apparel & Luxury Goods - 2.37% Anta Sports Products Ltd. China Dongxiang Group Co. Tack Fat Group International Ltd. (a)(b)(c) - Total Consumer Discretionary (Cost $5,163,807) Consumer Staples - 8.53% Food Products - 7.42% Asian Citrus Holdings Ltd. Chaoda Modern Agriculture (Holdings) Ltd. China Agri-Industries Holdings Ltd. China Green (Holdings) Ltd. Personal Products - 1.11% Hengan International Group Co. Ltd. Total Consumer Staples (Cost $1,161,225) Energy - 17.97% Oil, Gas & Consumable Fuels - 17.97% China Petroleum & Chemical Corp. - Class H China Shenhua Energy Co. CNOOC Ltd. PetroChina Company Ltd. Yanzhou Coal Mining Company Ltd. - Class H Total Energy (Cost $2,193,295) Financials - 10.88% Commercial Banks - 5.51% Agricultural Bank of China Ltd. - Class H (a)(d) Bank Of China Ltd. - Class H China Construction Bank - Class H Industrial & Commercial Bank of China Ltd. - Class H Insurance - 3.35% AIA Group Ltd. (a) China Life Insurance Co., Ltd. - Class H China Taiping Insurance Holdings Co. Ltd. (a) Ping An Insurance (Group) Co. of China Ltd. - Class H Real Estate Management & Development - 2.02% China Resources Land Ltd. Hang Lung Properties Ltd. Shimao Property Holdings Ltd. Total Financials (Cost $2,310,753) Health Care - 5.63% Biotechnology - 1.67% 3SBio, Inc. - ADR (a) Health Care Equipment & Supplies - 2.00% Mindray Medical International Ltd. - ADR Shandong Weigao Group Medical Polymer Co. Ltd. - Class H Pharmaceuticals - 1.96% Hua Han Bio-Pharmaceutical Holdings Ltd. - Class H The United Laboratories International Holdings Ltd. Total Health Care (Cost $897,567) Industrials - 11.52% Airlines - 3.96% Cathay Pacific Airways Ltd. China Southern Airline Co. Ltd. - Class H (a) Construction & Engineering - 1.50% China Communications Construction Co. - Class H China Railway Construction Corp. Ltd. - Class H China Railway Group Ltd. - Class H Electrical Equipment - 1.39% China High Speed Transmission Equipment Group Co. Dongfang Electric Corp. Ltd. - Class H Machinery - 0.73% China Automation Group Ltd. Marine - 0.09% China Shipping Container Lines Company Ltd. - Class H (a) Transportation Infrastructure - 3.85% Anhui Expressway Co. Total Industrials (Cost $1,934,909) Information Technology - 5.14% Communications Equipment - 1.79% O-Net Communication Group Ltd. (a)(d) ZTE Corp. - Class H Computers & Peripherals - 0.59% Jolimark Holdings Ltd. Electronic Equipment, Instruments & Components - 0.18% Kwang Sung Electronics H.K. (a) IT Services - 0.96% Travelsky Technology Ltd. - Class H Semiconductors & Semiconductor Equipment - 0.78% Trina Solar Ltd. - ADR (a) Software - 0.84% Longtop Financial Technologies Ltd. - ADR (a) Total Information Technology (Cost $1,083,978) Materials - 10.79% Chemicals - 0.88% China BlueChemical Ltd. - Class H Sinofert Holdings Ltd. (a) Construction Materials - 4.17% Anhui Conch Cement Co. Ltd. China Shanshui Cement Group Metals & Mining - 5.74% Aluminum Corporation Of China Ltd. (a) Jiangxi Copper Company Ltd. - Class H Total Materials (Cost $1,283,035) Telecommunication Services - 10.28% Diversified Telecommunication Services - 5.81% China Communications Services Corp. Ltd. - Class H China Telecom Corp. Ltd. - Class H China Unicom Ltd. Wireless Telecommunication Services - 4.47% China Mobile Ltd. Total Telecommunication Services (Cost $2,602,485) Utilities - 4.47% Independent Power Producers & Energy Traders - 3.95% Datang International Power Generation Company Ltd. - Class H Huadian Power International Corp. Ltd. - Class H Huaneng Power International, Inc. - Class H Water Utilities - 0.52% Guangdong Investment Ltd. Total Utilities (Cost $1,582,106) TOTAL COMMON STOCKS (Cost $20,213,160) SHORT TERM INVESTMENTS - 1.12% Investment Companies - 1.12% Fidelity Institutional Government Portfolio - 0.02% Total Investment Companies TOTAL SHORT TERM INVESTMENTS (Cost $279,264) Total Investments(Cost $20,492,424) - 96.53% Other Assets in Excess of Liabilities - 3.47% TOTAL NET ASSETS - 100.00% $ ADR American Depositary Receipt (a) Non Income Producing (b) A portion or all of these securities deemed illiquid. The total value of these portions amounted to $0 (0.00% of net assets) at December 31, 2010. (c) Fair valued security. The total value of these securities amounted to $0 (0.00% of net assets) at December 31, 2010. (d) Restricted security deemed liquid.The total value of restricted securities deemed liquid is $419,463 (1.68% of net assets) at December 31, 2010. The cost basis of investments for federal income tax purposes at December 31, 2010 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. As of December 31, 2010, the country diversification was as follows: Fair Value Percentage China 65.09% Hong Kong 30.32% Total Common Stock 95.41% Total Short Term Investment 1.12% Total Investments 96.53% Other Assets in Excess of Liabilities 3.47% TOTAL NET ASSETS 100.00% Buffalo Growth Fund Schedule of Investments December 31, 2010 (Unaudited) Shares Fair Value COMMON STOCKS - 92.39% Consumer Discretionary - 9.24% Auto Components - 2.40% Gentex Corp. $ Johnson Controls, Inc. Hotels, Restaurants & Leisure - 5.42% Carnival Corp. (b) McDonald's Corp. WMS Industries Inc. (a) Yum! Brands, Inc. Specialty Retail - 1.42% Abercrombie & Fitch Co. - Class A Total Consumer Discretionary (Cost $8,282,317) Consumer Staples - 3.37% Beverages - 1.49% The Coca Cola Co. Household Products - 1.88% The Procter & Gamble Co. Total Consumer Staples (Cost $3,367,931) Energy - 6.51% Energy Equipment & Services - 6.51% Baker Hughes, Inc. Halliburton Co. Schlumberger Ltd. (b) Total Energy (Cost $8,134,039) Financials - 9.63% Capital Markets - 4.71% The Goldman Sachs Group, Inc. Northern Trust Corp. Diversified Financial Services - 4.92% JPMorgan Chase & Co. Moody's Corp. MSCI, Inc. (a) Total Financials (Cost $12,936,447) Health Care - 17.95% Health Care Equipment & Supplies - 7.01% Align Technology, Inc. (a) Baxter International, Inc. DENTSPLY International, Inc. Haemonetics Corp. (a) Life Sciences Tools & Services - 5.72% Agilent Technologies, Inc. (a) Charles River Laboratories International, Inc. (a) Pharmaceutical Product Development, Inc. Pharmaceuticals - 5.22% Abbott Laboratories Allergan, Inc. Johnson & Johnson Total Health Care (Cost $22,802,400) Industrials - 11.30% Aerospace & Defense - 2.24% The Boeing Co. Air Freight & Logistics - 1.68% FedEx Corp. Construction & Engineering - 0.96% Fluor Corp. Electrical Equipment - 1.69% Emerson Electric Co. Industrial Conglomerates - 1.87% 3M Co. Machinery - 1.71% Chart Industries, Inc. (a) Professional Services - 1.15% The Corporate Executive Board Co. Total Industrials (Cost $12,474,749) Information Technology - 30.75% Communications Equipment - 4.55% Cisco Systems, Inc. (a) QUALCOMM Inc. Computers & Peripherals - 2.72% Apple Inc. (a) NetApp, Inc. (a) Electronic Equipment, Instruments & Components - 1.58% Dolby Laboratories, Inc. - Class A (a) National Instruments Corp. Internet Software & Services - 4.67% eBay Inc. (a) Google Inc. - Class A (a) IT Services - 3.68% Global Payments Inc. Visa Inc. Semiconductors & Semiconductor Equipment - 8.48% Applied Materials, Inc. Broadcom Corp. - Class A Intel Corp. MKS Instruments, Inc. (a) Texas Instruments, Inc. Software - 5.07% Citrix Systems, Inc. (a) Electronic Arts Inc. (a) Microsoft Corp. Red Hat, Inc. (a) Total Information Technology (Cost $35,199,895) Materials - 3.64% Chemical - 1.23% Sigma-Aldrich Corp. Chemicals - 2.41% Monsanto Co. Praxair, Inc. Total Materials (Cost $3,059,945) TOTAL COMMON STOCKS (Cost $106,257,723) SHORT TERM INVESTMENTS - 12.29% Investment Companies - 12.29% AIM STIT-Treasury Portfolio - 0.04% Fidelity Institutional Government Portfolio - 0.02% Total Investment Companies TOTAL SHORT TERM INVESTMENTS (Cost $17,676,543) Total Investments(Cost $123,934,266) - 104.68% Liabilities in Excess of Other Assets - (4.68)% TOTAL NET ASSETS - 100.00% $ (a) Non Income Producing (b) Foreign Issued Security. The total value of these securities amounted to $4,554,781 (3.17% of net assets) at December 31, 2010. The cost basis of investments for federal income tax purposes at December 31, 2010 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Buffalo High Yield Fund Schedule of Investments December 31, 2010 (Unaudited) Shares or Face Amount Fair Value COMMON STOCKS - 3.04% Consumer Discretionary - 3.04% Diversified Consumer Services - 0.50% Lincoln Educational Services Corp. (a) $ Hotels, Restaurants & Leisure - 2.54% WMS Industries Inc. (a) Total Consumer Discretionary (Cost $2,671,435) Special Purpose Entity - 0.00% Broadcasting (except Internet) - 0.00% Adelphia Recovery Trust (a)(b)(e) - Total Special Purpose Entity (Cost $712,005) - TOTAL COMMON STOCKS (Cost $3,383,440) CONVERTIBLE PREFERRED STOCKS - 2.32% Consumer Discretionary - 0.93% Media - 0.93% The Interpublic Group of Companies, Inc. Total Consumer Discretionary (Cost $2,015,050) Financials - 1.39% Commercial Banks - 1.39% Boston Private Capital Trust I (a) Total Financials (Cost $5,342,000) TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $7,357,050) PREFERRED STOCKS - 1.43% Financials - 1.43% Real Estate Management & Development - 1.43% Firstservice Corp. (d) Total Financials (Cost $2,656,250) TOTAL PREFERRED STOCKS (Cost $2,656,250) CONVERTIBLE BONDS - 16.08% Consumer Discretionary - 0.54% Media - 0.54% The Interpublic Group of Companies, Inc. $ 4.750%, 03/15/2023 Total Consumer Discretionary (Cost $990,000) Consumer Staples - 0.14% Food & Staples Retailing - 0.14% The Pantry, Inc. 3.000%, 11/15/2012 Total Consumer Staples (Cost $260,656) Energy - 1.91% Energy Equipment & Services - 1.91% Hornbeck Offshore Services Inc. 1.625%, 11/15/2026 Total Energy (Cost $3,755,933) Financials - 0.99% Capital Markets - 0.72% Janus Capital Group, Inc. 3.250%, 07/15/2014 Real Estate Investment Trusts - 0.27% Host Hotels & Resorts LP 3.125%, 04/15/2024 (Acquired 02/19/2009, Cost $500,000) (c) Total Financials (Cost $1,806,645) Health Care - 7.86% Biotechnology - 2.16% Amylin Pharmaceuticals, Inc. 2.500%, 04/15/2011 Health Care Equipment & Supplies - 4.19% American Medical Systems 3.250%, 07/01/2036 4.000%, 09/15/2041 CONMED Corp. 2.500%, 11/15/2024 NuVasive, Inc. 2.250%, 03/15/2013 SonoSite, Inc. 3.750%, 07/15/2014 Wright Medical Group, Inc. 2.625%, 12/01/2014 Life Sciences Tools & Services - 1.51% Charles River Laboratories International, Inc. 2.250%, 06/15/2013 Total Health Care (Cost $15,599,518) Industrials - 2.57% Commercial Services & Supplies - 0.55% Covanta Holding Corp. 3.250%, 06/01/2014 Electrical Equipment - 1.10% General Cable Corp. 4.500%, 11/15/2029 Trading Companies & Distributors - 0.92% WESCO International, Inc. 6.000%, 09/15/2029 Total Industrials (Cost $3,793,826) Information Technology - 1.95% Communications Equipment - 1.16% Ciena Corp. 4.000%, 03/15/2015 (Acquired 03/09/2010, Cost $2,000,000) (c) Semiconductors & Semiconductor Equipment - 0.79% Intel Corp. 2.950%, 12/15/2035 Total Information Technology (Cost $3,687,930) Materials - 0.12% Metals & Mining - 0.12% Steel Dynamics, Inc. 5.125%, 06/15/2014 Total Materials (Cost $200,000) TOTAL CONVERTIBLE BONDS (Cost $30,094,508) CORPORATE BONDS - 64.45% Consumer Discretionary - 29.33% Diversified Consumer Services - 3.69% Carriage Services, Inc. 7.875%, 01/15/2015 Education Management LLC 8.750%, 06/01/2014 Hotels, Restaurants & Leisure - 9.32% Ameristar Casinos, Inc. 9.250%, 06/01/2014 Cedar Fair L.P. 9.125%, 08/01/2018 (Acquired 12/14/2010, Cost $643,378) (c) Gaylord Entertainment Co. 6.750%, 11/15/2014 Isle of Capri Casinos 7.000%, 03/01/2014 Penn National Gaming, Inc. 8.750%, 08/15/2019 Pinnacle Entertainment, Inc. 7.500%, 06/15/2015 Royal Caribbean Cruises Ltd. 7.000%, 06/15/2013 (d) 7.500%, 10/15/2027 (d) Scientific Games International Inc. 7.875%, 06/15/2016 (Acquired 12/23/2010, Cost $350,875) (c) Speedway Motorsports, Inc. 8.750%, 06/01/2016 Town Sports International Holdings Inc. 11.000%, 02/01/2014 Household Durables - 2.74% Jarden Corp. 7.500%, 05/01/2017 Sealy Mattress Co. 8.250%, 06/15/2014 10.875%, 04/15/2016 (Acquired 05/15/2009, Cost $87,105) (c) Internet & Catalog Retail - 0.53% HSN, Inc. 11.250%, 08/01/2016 Media - 3.98% Interactive Data Corp. 10.250%, 08/01/2018 (Acquired 07/20/2010, Cost $500,000) (c) Lamar Media Corp. 6.625%, 08/15/2015 Lions Gate Entertainment Corp. 10.250%, 11/01/2016 (Acquired 10/16/2009, Cost $4,797,523) (c)(d) Specialty Retail - 5.20% AutoNation, Inc. 7.000%, 04/15/2014 Sally Holdings LLC 9.250%, 11/15/2014 Sonic Automotive, Inc. 9.000%, 03/15/2018 United Auto Group, Inc. 7.750%, 12/15/2016 Textiles, Apparel & Luxury Goods - 3.87% Oxford Industries, Inc. 11.375%, 07/15/2015 Phillips Van-Heusen 7.750%, 11/15/2023 Total Consumer Discretionary (Cost $59,433,552) Consumer Staples - 6.94% Food & Staples Retailing - 2.17% The Pantry, Inc. 7.750%, 02/15/2014 Susser Holdings LLC / Susser Finance Corp. 8.500%, 05/15/2016 Food Products - 1.37% Darling International, Inc. 8.500%, 12/15/2018 (Acquired 12/03/2010, Cost $100,000) (c) Smithfield Foods, Inc. 7.750%, 07/01/2017 Personal Products - 3.40% Prestige Brands Inc. 8.250%, 04/01/2018 Revlon Consumer Products Corp. 9.750%, 11/15/2015 Total Consumer Staples (Cost $14,379,741) Energy - 5.63% Energy Equipment & Services - 0.96% Gulfmark Offshore, Inc. 7.750%, 07/15/2014 Parker Drilling Co. 9.125%, 04/01/2018 Oil, Gas & Consumable Fuels - 4.67% Berry Petroleum Co. 10.250%, 06/01/2014 8.250%, 11/01/2016 Concho Resources, Inc. 8.625%, 10/01/2017 Continental Resources, Inc. 8.250%, 10/01/2019 Frontier Oil Corp. 6.875%, 11/15/2018 Inergy L.P./Inergy Finance Corp. 0.069%, 12/15/2014 8.250%, 03/01/2016 Total Energy (Cost $11,419,652) Financials - 1.36% Capital Markets - 1.36% Janus Capital Group, Inc. 6.125%, 09/15/2011 6.500%, 06/15/2012 Total Financials (Cost $2,647,644) Health Care - 2.24% Health Care Equipment & Supplies - 0.58% The Cooper Companies, Inc. 7.125%, 02/15/2015 Health Care Providers & Services - 0.02% BioScrip, Inc. 10.250%, 10/01/2015 Pharmaceuticals - 1.64% Warner Chilcott Corp. 7.750%, 09/15/2018 (Acquired various dates, Cost $3,533,750) (c) Total Health Care (Cost $4,750,012) Industrials - 14.09% Aerospace & Defense - 2.51% Transdigm, Inc. 7.750%, 12/15/2018 (Acquired 12/01/2010, Cost $2,000,000) (c) Triumph Group Inc. 8.000%, 11/15/2017 8.625%, 07/15/2018 Commercial Services & Supplies - 4.23% Cenveo Corp. 7.875%, 12/01/2013 Covanta Holding Corp. 7.250%, 12/01/2020 Interface, Inc. 9.500%, 02/01/2014 Iron Mountain, Inc. 7.750%, 01/15/2015 Mobile Mini, Inc. 6.875%, 05/01/2015 Electical Equipment - 0.12% Polypore International, Inc. 7.500%, 11/15/2017 (Acquired 11/10/2010, Cost $250,000) (c) Machinery - 3.92% Altra Holdings, Inc. 8.125%, 12/01/2016 American Railcar Industries, Inc. 7.500%, 03/01/2014 Chart Industries, Inc. 9.125%, 10/15/2015 Gardner Denver, Inc. 8.000%, 05/01/2013 Greenbrier Companies, Inc. 8.375%, 05/15/2015 Road & Rail - 3.31% Kansas City Southern de Mexico SA de CV 8.000%, 02/01/2018 (d) 6.625%, 12/15/2020 (Acquired 12/14/2010, Cost $2,000,000) (c)(d) Kansas City Southern Railway Co. 13.000%, 12/15/2013 Total Industrials (Cost $28,740,741) Information Technology - 4.61% Electronic Equipment, Instruments & Components - 1.72% Kemet Corp. 10.500%, 05/01/2018 (Acquired various dates, Cost $3,662,309) (c) IT Services - 1.87% Global Cash Access Holdings, Inc. 8.750%, 03/15/2012 Semiconductors & Semiconductor Equipment - 1.02% KLA-Tencor Corp. 6.900%, 05/01/2018 National Semiconductor Corp. 6.600%, 06/15/2017 Total Information Technology (Cost $9,384,701) Materials - 0.25% Metals & Mining - 0.25% Steel Dynamics, Inc. 7.625%, 03/15/2020 (Acquired 03/11/2010, Cost $500,000) (c) Total Materials (Cost $500,000) TOTAL CORPORATE BONDS (Cost $131,256,043) SHORT TERM INVESTMENTS - 11.16% Investment Companies - 11.16% AIM STIT-Treasury Portfolio - 0.04% Fidelity Institutional Government Portfolio - 0.02% Total Investment Companies TOTAL SHORT TERM INVESTMENTS (Cost $24,130,939) Total Investments(Cost $198,878,230) - 98.48% Other Assets in Excess of Liabilities - 1.52% TOTAL NET ASSETS - 100.00% $ (a) Non Income Producing (b) Illiquid Security. The total value of these securities amounted to $0 (0.00% of net assets) at December 31, 2010. (c) Restricted security deemed liquid. The total value of restricted securities is $22,258,465 (10.30% of net assets) at December 31, 2010. (d) Foreign issued security. The total value of these securities amounted to $17,827,169 (8.25% of net assets) at December 31, 2010. (e) Fair valued security. The total value of these securities amounted to $0 (0.00% of net assets) at December 31, 2010. The cost basis of investments for federal income tax purposes at December 31, 2010 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Buffalo International Fund Schedule of Investments December 31, 2010 (Unaudited) Shares Fair Value COMMON STOCKS - 86.27% Bermuda - 3.43% Food Products - 1.54% Asian Citrus Holdings Ltd. $ Industrial Conglomerates - 1.89% Jardine Matheson Holdings Ltd. Total Bermuda (Cost $1,102,154) Brazil - 7.59% Diversified Financial Services - 2.69% BM&F Bovespa SA Health Care Providers & Services - 2.09% Diagnosticos da America SA Fleury SA Household Durables - 0.87% Gafisa S.A. - ADR Real Estate Management & Development - 1.94% BR Properties SA Iguatemi Empresa de Shopping Centers SA Total Brazil (Cost $2,584,247) Cayman Islands - 8.98% Biotechnology - 1.49% 3SBio, Inc. - ADR (a) Communications Equipment - 1.54% O-Net Communication Group Ltd. (a)(b) Construction Materials - 0.87% China Shanshui Cement Group Health Care Equipment & Supplies - 1.40% China Kanghui Holdings, Inc. - ADR (a) Hotels, Restaurants & Leisure - 0.68% Ctrip.com International, Ltd. - ADR (a) Media - 0.41% Bona Film Group Ltd. - ADR (a) Semiconductors & Semiconductor Equipment - 0.66% Trina Solar Ltd. - ADR (a) Specialty Retail - 1.93% Hengdeli Holdings Ltd. Lentuo Internationl Inc. - ADR (a) Total Cayman Islands (Cost $2,990,586) Chile - 0.90% Beverages - 0.90% Compania Cervecerias Unidas S.A. - ADR Total Chile (Cost $234,637) China - 4.28% Communications Equipment - 0.49% ZTE Corp. - Class H Food Products - 2.69% Chaoda Modern Agriculture (Holdings) Ltd. China Green (Holdings) Ltd. Health Care Equipment & Supplies - 1.10% Mindray Medical International Ltd. - ADR Total China (Cost $1,713,428) France - 7.39% Beverages - 1.93% Pernod Ricard SA Food Products - 1.91% DANONE S.A. Machinery - 0.97% Vallourec SA Multi-Utilities - 0.36% Veolia Environnement - ADR Software - 1.38% Dassault Systemes S.A. Textiles, Apparel & Luxury Goods - 0.84% LVMH Moet Hennessy Louis Vuitton SA Total France (Cost $2,899,274) Germany - 9.17% Food Products - 0.81% KWS Saat AG Health Care Equipment & Supplies - 0.98% Fresenius SE Household Products - 1.37% Henkel AG & Co. KGaA Pharmaceuticals - 1.44% Bayer AG Bayer AG - ADR Software - 0.69% SAP AG - ADR Textiles, Apparel & Luxury Goods - 3.88% Adidas AG Puma AG Rudolf Dassler Sport Total Germany (Cost $3,383,709) Hong Kong - 5.41% Health Care Equipment & Supplies - 0.31% Shandong Weigao Group Medical Polymer Co. Ltd. - Class H Hotels, Restaurants & Leisure - 0.74% Fairwood Holdings Ltd. IT Services - 1.08% Travelsky Technology Ltd. - Class H Real Estate Management & Development - 0.74% Hang Lung Properties Ltd. Textiles, Apparel & Luxury Goods - 1.74% Anta Sports Products Ltd. Water Utilities - 0.80% Guangdong Investment Ltd. Total Hong Kong (Cost $1,581,449) India - 1.30% Pharmaceuticals - 1.30% Dr. Reddy's Laboratories Ltd. - ADR Total India (Cost $227,865) Israel - 1.92% Pharmaceuticals - 1.92% Teva Pharmaceutical Industries Ltd. - ADR Total Israel (Cost $748,415) Japan - 1.95% Electronic Equipment, Instruments & Components - 1.19% Nippon Electric Glass Co., Ltd. Multiline Retail - 0.76% Ryohin Keikaku Co. Ltd. Total Japan (Cost $767,695) Luxembourg - 0.96% Wireless Telecommunication Services - 0.96% Millicom International Cellular SA Total Luxembourg (Cost $191,670) Malaysia - 1.91% Airlines - 1.91% AirAsia BHD (a) Total Malaysia (Cost $385,150) Mexico - 1.41% Wireless Telecommunication Services - 1.41% America Movil SAB de C.V. - ADR Total Mexico (Cost $503,126) Netherlands - 3.78% Food Products - 1.43% Unilever NV - NY Shares - ADR Industrial Conglomerates - 1.08% Koninklijke Philips Electronics N.V. - ADR Semiconductors & Semiconductor Equipment - 1.27% STMicroelectronics N.V. - NY Shares - ADR Total Netherlands (Cost $1,522,366) Norway - 1.09% Commercial Services & Supplies - 1.09% Tomra Systems Asa Total Norway (Cost $398,581) Singapore - 2.18% Hotels, Restaurants & Leisure - 0.46% Mandarin Oriental International Ltd. Industrial Conglomerates - 1.72% Jardine Strategic Holdings Ltd. (a)(e) Total Singapore (Cost $594,028) Sweden - 1.14% Communications Equipment - 0.67% Telefonaktirbolaget LM Ericsson - ADR Specialty Retail - 0.47% Hennes & Mauritz AB (H&M) - Class B Total Sweden (Cost $455,328) Switzerland - 12.56% Capital Markets - 2.67% Julius Baer Group Ltd. Capital Markets - 2.86% EFG International AG GAM Holding AG Chemicals - 1.46% Syngenta Ag - ADR Electrical Equipment - 1.48% ABB Ltd. - ADR Food Products - 0.97% Nestle SA Software - 2.03% Temenos Group AG (a) Textiles, Apparel & Luxury Goods - 1.09% The Swatch Group AG Total Switzerland (Cost $3,911,477) Taiwan, Province of China - 1.86% Semiconductors & Semiconductor Equipment - 1.86% Taiwan Semiconductor Manufacturing Company Ltd. - ADR Total Taiwan, Province of China (Cost $585,211) United Kingdom - 6.06% Beverages - 1.42% Diageo plc - ADR Capital Markets - 2.43% Schroders PLC Health Care Equipment & Supplies - 1.23% Smith & Nephew PLC - ADR Internet Software & Services - 0.98% Telecity Group PLC (a) Total United Kingdom (Cost $2,074,463) United States - 1.00% Capital Markets - 0.57% Artio Global Investors Inc. Software - 0.43% AsiaInfo-Linkage Inc. (a) Total United States (Cost $641,664) TOTAL COMMON STOCKS (Cost $29,496,523) PREFERRED STOCKS - 2.66% Brazil - 2.66% Beverages - 1.06% Companhia de Bebidas das Americas (AMBEV) - ADR Oil, Gas & Consumable Fuels - 1.60% Petroleo Brasileiro S.A. - ADR Total Brazil (Cost $818,091) TOTAL PREFERRED STOCKS (Cost $818,091) SHORT TERM INVESTMENTS - 4.08% Investment Companies - 4.08% Fidelity Institutional Government Portfolio - 0.02% Total Investment Companies TOTAL SHORT TERM INVESTMENTS (Cost $1,674,348) Total Investments(Cost $31,988,962) - 93.01% Other Assets in Excess of Liabilities - 6.99% TOTAL NET ASSETS - 100.00% $ ADR American Depositary Receipt PLC Public Limited Company (a) Non Income Producing (b) Restricted security deemed liquid.The total value of restricted securities deemed liquid is $632,205 (1.54% of net assets) at December 31, 2010. The cost basis of investments for federal income tax purposes at December 31, 2010 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. As of December 31, 2010, the industry diversification was as follows: Fair Value Percentage Common Stocks Airlines 1.91% Beverage 4.24% Biotechnology 1.49% Capital Markets 8.54% Chemicals 1.46% Commercial Service & Supplies 1.09% Communications Equipment 2.70% Construction Materials 0.87% Diversified Financial Services 2.69% Electrical Equipment 1.48% Electronic Equipment, Instruments & Components 1.20% Food Products 9.36% Health Care Equipment & Supplies 4.03% Health Care Providers & Services 3.08% Hotels, Resturants & Leisure 1.87% Household Durable 0.87% Household Products 1.37% Industrial Conglomerates 4.69% Internet Software & Services 0.98% IT Services 1.07% Machinery 0.97% Media 0.41% Multiline Retail 0.76% Multi-Utilities 0.36% Pharmaceuticals 4.66% Real Estate Management & Development 2.68% Semiconductors & Semiconductor Equipment 3.78% Software 4.53% Specialty Retail 2.40% Textiles, Apparel & Luxury Goods 7.56% Water Utilities 0.80% Wireless Telecommunications 2.37% Total Common Stocks 86.27% Preferred Stocks Beverage 1.06% Oil, Gas & Consumable Fuels 1.60% Total Preferred Stocks 2.66% Short Term Investments Investment Companies 4.08% Total Short Term Investments 4.08% Total Investments 93.01% Other Assets in Excess of Liabilities 6.99% TOTAL NET ASSETS 100.00% Buffalo Large Cap Fund Schedule of Investments December 31, 2010 (Unaudited) Shares Fair Value COMMON STOCKS - 96.84% Consumer Discretionary - 12.32% Diversified Consumer Services - 1.60% Apollo Group, Inc. - Class A (a) $ Media - 4.66% Viacom Inc. - Class B The Walt Disney Co. Specialty Retail - 3.92% Abercrombie & Fitch Co. - Class A Textiles, Apparel & Luxury Goods - 2.14% Polo Ralph Lauren Corp. Total Consumer Discretionary (Cost $3,223,644) Consumer Staples - 5.31% Food & Staples Retailing - 2.95% Costco Wholesale Corp. Personal Products - 2.36% Avon Products, Inc. Total Consumer Staples (Cost $1,450,776) Energy - 2.77% Energy Equipment & Services - 2.77% Schlumberger Ltd. (b) Total Energy (Cost $511,349) Financials - 14.83% Capital Markets - 2.85% Northern Trust Corp. Diversified Financial Services - 11.98% American Express Co. Bank of America Corp. Franklin Resources, Inc. JPMorgan Chase & Co. T. Rowe Price Group, Inc. Total Financials (Cost $3,861,156) Health Care - 16.83% Biotechnology - 3.69% Gilead Sciences, Inc. (a) Health Care Equipment & Supplies - 2.87% Becton, Dickinson and Co. Life Sciences Tools & Services - 2.06% Agilent Technologies, Inc. (a) Pharmaceuticals - 8.21% Bayer AG - ADR (b) Forest Laboratories, Inc. (a) Merck & Co., Inc. Total Health Care (Cost $4,670,099) Industrials - 7.15% Aerospace & Defense - 2.23% The Boeing Co. Air Freight & Logistics - 2.91% FedEx Corp. Construction & Engineering - 2.01% Fluor Corp. Total Industrials (Cost $1,299,505) Information Technology - 31.29% Communications Equipment - 5.44% Cisco Systems, Inc. (a) QUALCOMM Inc. Computers & Peripherals - 1.64% NetApp, Inc. (a) Electronic Equipment, Instruments & Components - 1.48% Corning, Inc. Internet Software & Services - 6.70% eBay Inc. (a) Yahoo!, Inc. (a) Semiconductors & Semiconductor Equipment - 13.52% Applied Materials, Inc. Broadcom Corp. - Class A Intel Corp. Texas Instruments, Inc. Software - 2.51% Electronic Arts Inc. (a) Total Information Technology (Cost $10,060,405) Materials - 6.34% Chemicals - 6.34% Monsanto Co. Sigma-Aldrich Corp. Total Materials (Cost $1,893,221) TOTAL COMMON STOCKS (Cost $26,970,155) SHORT TERM INVESTMENTS - 1.96% Investment Companies - 1.96% Fidelity Institutional Government Portfolio - 0.02% Total Investment Companies TOTAL SHORT TERM INVESTMENTS (Cost $670,383) Total Investments(Cost $27,640,538) - 98.80% Other Assets in Excess of Liabilities - 1.20% TOTAL NET ASSETS - 100.00% $ ADR American Depositary Receipt (a) Non Income Producing (b) Foreign issued security. The total value of these securities amounted to $1,426,987 (4.17% of net assets) at December 31, 2010. The cost basis of investments for federal income tax purposes at December 31, 2010 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Buffalo Micro Cap Fund Schedule of Investments December 31, 2010 (Unaudited) Shares Fair Value COMMON STOCKS - 89.76% Consumer Discretionary - 16.68% Diversified Consumer Services - 4.82% National American University Holdings, Inc. $ Steiner Leisure Ltd. (a)(b) Universal Technical Institute, Inc. Hotels, Restaurants & Leisure - 3.92% McCormick & Schmick's Seafood Restaurants, Inc. (a) Shuffle Master, Inc. (a) Household Durables - 1.85% The Dixie Group, Inc. (a) SodaStream International Ltd. (a)(b) Internet & Catalog Retail - 1.28% PetMed Express, Inc. Specialty Retail - 2.79% Coldwater Creek, Inc. (a) Vitamin Shoppe, Inc. (a) Textiles, Apparel & Luxury Goods - 2.02% Oxford Industries, Inc. Total Consumer Discretionary (Cost $4,455,565) Consumer Staples - 3.28% Beverages - 1.99% Primo Water Corp. (a) Food Products - 1.29% Smart Balance, Inc. (a) Total Consumer Staples (Cost $961,820) Financials - 7.82% Capital Markets - 3.10% Cohen & Steers, Inc. Sanders Morris Harris Group, Inc. Diversified Financial Services - 4.72% MarketAxess Holdings, Inc. Total Financials (Cost $1,698,579) Health Care - 14.90% Health Care Equipment & Supplies - 9.71% Align Technology, Inc. (a) ICU Medical, Inc. (a) Meridian Bioscience, Inc. Neogen Corp. (a) Sonosite, Inc. (a) Health Care Providers & Services - 2.03% National Research Corp. Health Care Technology - 2.24% Omnicell, Inc. (a) Life Sciences Tools & Services - 0.92% ICON PLC - ADR (a)(b) Total Health Care (Cost $2,261,479) Industrials - 7.88% Construction & Engineering - 3.04% MYR Group Inc. (a) Machinery - 2.62% Chart Industries, Inc. (a) Professional Services - 2.22% Exponent, Inc. (a) Total Industrials (Cost $1,573,081) Information Technology - 35.11% Communications Equipment - 2.23% Meru Networks, Inc. (a) Computers & Peripherals - 4.27% Rimage Corp. (a) Stratasys, Inc. (a) Electronic Equipment, Instruments & Components - 4.34% DTS, Inc. (a) Electro Scientific Industries, Inc. (a) Internet Software & Services - 9.14% comScore Inc. (a) Internap Network Services Corp. (a) The Knot, Inc. (a) NIC, Inc. SPS Commerce Inc. (a) IT Services - 0.97% Integral Systems, Inc (a) Semiconductors & Semiconductor Equipment - 3.65% Cabot Microelectronics Corp. (a) PDF Solutions, Inc. (a) Supertex, Inc. (a) Software - 10.51% ACI Worldwide, Inc. (a) Deltek, Inc. (a) PROS Holdings, Inc. (a) Radiant Systems, Inc. (a) Sonic Solutions Inc. (a) Total Information Technology (Cost $8,591,879) Materials - 4.09% Chemicals - 2.27% Landec Corp. (a) STR Holdings Inc. (a) Metals & Mining - 1.82% Horsehead Holding Corp. (a) Total Materials (Cost $918,137) TOTAL COMMON STOCKS (Cost $20,460,540) SHORT TERM INVESTMENTS - 11.43% Investment Companies - 11.43% AIM STIT-Treasury Portfolio - 0.04% Fidelity Institutional Government Portfolio - 0.02% TOTAL SHORT TERM INVESTMENTS (Cost $3,272,227) Total Investments(Cost $23,732,767) - 101.19% Liabilities in Excess of Other Assets - (1.19)% TOTAL NET ASSETS - 100.00% $ ADR American Depositary Receipt (a) Non Income Producing (b) Foreign issued security. The total value of these securities amounted to $835,890 (2.92% of net assets) at December 31, 2010. The cost basis of investments for federal income tax purposes at December 31, 2010 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Buffalo Mid Cap Fund Schedule of Investments December 31, 2010 (Unaudited) Shares Fair Value COMMON STOCKS - 93.05% Consumer Discretionary - 31.92% Auto Components - 5.29% Autoliv, Inc. $ Gentex Corp. Diversified Consumer Services - 5.61% Career Education Corp. (a) DeVry, Inc. ITT Educational Services, Inc. (a) Hotels, Restaurants & Leisure - 5.50% Chipotle Mexican Grill, Inc. (a) International Game Technology Life Time Fitness, Inc. (a) Media - 2.15% Morningstar, Inc. (a) Specialty Retail - 10.60% Abercrombie & Fitch Co. - Class A Chico's FAS, Inc. PETsMART, Inc. Tiffany & Co. Urban Outfitters, Inc. (a) Textiles, Apparel & Luxury Goods - 2.77% Polo Ralph Lauren Corp. Under Armour, Inc. - Class A (a) Total Consumer Discretionary (Cost $165,903,986) Consumer Staples - 2.15% Food & Staples Retailing - 2.15% Whole Foods Market, Inc. (a) Total Consumer Staples (Cost $12,461,601) Financials - 11.85% Capital Markets - 6.87% Affiliated Managers Group, Inc. (a) Eaton Vance Corp. Janus Capital Group, Inc. Northern Trust Corp. Consumer Finance - 1.19% Netspend Holdings, Inc. (a) Diversified Financial Services - 3.79% Moody's Corp. MSCI, Inc. (a) Total Financials (Cost $78,801,661) Health Care - 9.57% Biotechnology - 1.40% Amylin Pharmaceuticals, Inc. (a) Health Care Equipment & Supplies - 1.55% DENTSPLY International, Inc. Life Sciences Tools & Services - 4.72% Charles River Laboratories International, Inc. (a) Pharmaceutical Product Development, Inc. Qiagen N.V. (a)(b) Pharmaceuticals - 1.90% Forest Laboratories, Inc. (a) Total Health Care (Cost $65,903,008) Industrials - 6.09% Air Freight & Logistics - 1.04% UTi Worldwide, Inc. (b) Commercial Services & Supplies - 3.20% Covanta Holding Corp. Iron Mountain, Inc. Construction & Engineering - 1.85% Quanta Services, Inc. (a) Total Industrials (Cost $41,498,195) Information Technology - 28.10% Computers & Peripherals - 1.33% NetApp, Inc. (a) Electronic Equipment, Instruments & Components - 2.47% Dolby Laboratories, Inc. - Class A (a) Internet Software & Services - 4.27% Akamai Technologies, Inc. (a) Monster Worldwide, Inc. (a) IT Services - 6.51% Fiserv, Inc. (a) FleetCor Technologies Inc. (a) Global Payments Inc. NeuStar, Inc. (a) Semiconductors & Semiconductor Equipment - 7.18% Cree, Inc. (a) KLA-Tencor Corp. National Semiconductor Corp. Software - 6.34% Citrix Systems, Inc. (a) Electronic Arts Inc. (a) Red Hat, Inc. (a) Solera Holdings Inc. Total Information Technology (Cost $157,612,434) Materials - 3.37% Chemicals - 3.37% FMC Corp. Sigma-Aldrich Corp. Total Materials (Cost $16,442,450) TOTAL COMMON STOCKS (Cost $538,623,335) SHORT TERM INVESTMENTS - 7.70% Investment Companies - 7.70% Fidelity Institutional Government Portfolio - 0.02% Total Investment Companies TOTAL SHORT TERM INVESTMENTS (Cost $56,062,171) Total Investments(Cost $594,685,506) - 100.75% Liabilities in Excess of Other Assets - (0.75)% TOTAL NET ASSETS - 100.00% $ (a) Non Income Producing (b) Foreign issued security. The total value of these securities amounted to $11,464,880 (1.58% of net assets) at December 31, 2010. The cost basis of investments for federal income tax purposes at December 31, 2010 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Buffalo Science & Technology Fund Schedule of Investments December 31, 2010 (Unaudited) Shares Fair Value COMMON STOCKS - 92.83% Energy - 4.96% Energy Equipment & Services - 4.96% Baker Hughes, Inc. $ Schlumberger Ltd. (b) Total Energy (Cost $9,882,428) Financials - 0.29% Insurance - 0.29% eHealth, Inc. (a) Total Financials (Cost $705,309) Health Care - 32.12% Biotechnology - 4.57% Amylin Pharmaceuticals, Inc. (a) Gilead Sciences, Inc. (a) Health Care Equipment & Supplies - 10.16% Align Technology, Inc. (a) American Medical Systems Holdings, Inc. (a) Baxter International Inc. Becton, Dickinson and Co. DENTSPLY International, Inc. NuVasive, Inc. (a) Health Care Providers & Services - 0.99% HEALTHSOUTH Corp. (a) Health Care Technology - 1.51% athenahealth Inc. (a) Life Sciences Tools & Services - 7.19% Agilent Technologies, Inc. (a) Charles River Laboratories International, Inc. (a) Dionex Corp. (a) Pharmaceutical Product Development, Inc. Techne Corp. Pharmaceuticals - 7.70% Allergan, Inc. Forest Laboratories, Inc. (a) Merck & Co., Inc. Warner Chilcott PLC - Class A (b) Total Health Care (Cost $91,925,550) Industrials - 6.22% Construction & Engineering - 2.51% Fluor Corp. Quanta Services, Inc. (a) Machinery - 1.91% Chart Industries, Inc. (a) Professional Services - 1.80% The Corporate Executive Board Co. Total Industrials (Cost $11,839,304) Information Technology - 46.05% Communications Equipment - 6.67% Adtran, Inc. Ciena Corp. (a) Cisco Systems, Inc. (a) QUALCOMM Inc. Computers & Peripherals - 3.09% EMC Corp. (a) NetApp, Inc. (a) Electronic Equipment, Instruments & Components - 3.32% Corning, Inc. Dolby Laboratories, Inc. - Class A (a) National Instruments Corp. Internet Software & Services - 7.56% Akamai Technologies, Inc. (a) Digital River, Inc. (a) eBay Inc. (a) Google Inc. - Class A (a) Yahoo!, Inc. (a) IT Services - 6.81% Fiserv, Inc. (a) International Business Machines Corp. (IBM) NeuStar, Inc. (a) Semiconductors & Semiconductor Equipment - 13.00% Applied Materials, Inc. Broadcom Corp. - Class A Cabot Microelectronics Corp. (a) Cree, Inc. (a) FormFactor Inc. (a) Intel Corp. Maxim Integrated Products, Inc. Microchip Technology Inc. MKS Instruments, Inc. (a) Semtech Corp. (a) Texas Instruments, Inc. Software - 5.60% Citrix Systems, Inc. (a) Electronic Arts Inc. (a) Manhattan Associates, Inc. (a) Microsoft Corp. Red Hat, Inc. (a) Total Information Technology (Cost $108,113,191) Materials - 3.19% Chemicals - 3.19% FMC Corp. Monsanto Co. Total Materials (Cost $8,396,484) TOTAL COMMON STOCKS (Cost $230,862,266) SHORT TERM INVESTMENTS - 8.63% Investment Companies - 8.63% Fidelity Institutional Government Portfolio - 0.02% Total Investment Companies TOTAL SHORT TERM INVESTMENTS (Cost $26,677,805) Total Investments(Cost $257,540,071) - 101.46% Liabilities in Excess of Other Assets - (1.46)% TOTAL NET ASSETS - 100.00% $ (a) Non-income producing security. (b) Foreign issued security. The total value of these securities amounted to $14,385,400 (4.65% of net assets) at December 31, 2010. The cost basis of investments for federal income tax purposes at December 31, 2010 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Buffalo Small Cap Fund Schedule of Investments December 31, 2010 (Unaudited) Shares Fair Value COMMON STOCKS - 96.52% Consumer Discretionary - 28.11% Auto Components - 2.48% Gentex Corp. $ Diversified Consumer Services - 6.81% Capella Education Co. (a) Career Education Corp. (a) Corinthian Colleges, Inc. (a)(b) DeVry, Inc. Universal Technical Institute, Inc. (b)(c) Hotels, Restaurants & Leisure - 15.23% Ameristar Casinos, Inc. (c) Life Time Fitness, Inc. (a)(b) P.F. Chang's China Bistro, Inc. (b) Panera Bread Co. (a) WMS Industries, Inc. (a) Media - 1.49% Morningstar, Inc. (a)(c) Specialty Retail - 1.25% Christopher & Banks Corp. (b)(c) Coldwater Creek, Inc. (a)(b) Textiles, Apparel & Luxury Goods - 0.85% Oxford Industries, Inc. (b) Total Consumer Discretionary (Cost $666,557,328) Financials - 5.18% Capital Markets - 2.67% Waddell & Reed Financial, Inc. - Class A Diversified Financial Services - 1.19% MarketAxess Holdings, Inc. (b) Real Estate Management & Development - 1.32% FirstService Corp. (a)(c)(d) Total Financials (Cost $65,758,314) Health Care - 22.09% Biotechnology - 2.11% Amylin Pharmaceuticals, Inc. (a) Health Care Equipment & Services - 1.17% PSS World Medical, Inc. (a) Health Care Equipment & Supplies - 7.98% Align Technology, Inc. (a)(b) American Medical Systems Holdings, Inc. (a) Haemonetics Corp. (a) Wright Medical Group, Inc. (a) Health Care Providers & Services - 1.76% VCA Antech, Inc. (a) Health Care Technology - 2.98% athenahealth Inc. (a)(b) Life Sciences Tools & Services - 6.09% Charles River Laboratories International, Inc. (a) ICON PLC - ADR (a)(d) Pharmaceutical Product Development, Inc. Techne Corp. (c) Total Health Care (Cost $550,756,504) Industrials - 11.97% Aerospace & Defense - 2.08% Hexcel Corp. (a) Machinery - 1.60% Valmont Industries, Inc. Professional Services - 8.29% The Corporate Executive Board Co. (b)(c) Costar Group, Inc. (a)(b)(c) FTI Consulting, Inc. (a) Korn Ferry International (a) Total Industrials (Cost $248,802,421) Information Technology - 29.17% Communications Equipment - 4.88% Adtran, Inc. Ciena Corp. (a) Computers & Peripherals - 1.33% Diebold, Inc. Electronic Equipment, Instruments & Components - 2.67% Dolby Laboratories, Inc. - Class A (a) National Instruments Corp. Internet Software & Services - 6.41% DealerTrack Holdings Inc. (a)(b)(c) Dice Holdings Inc. (a) Internap Network Services Corp. (a)(b)(c) The Knot, Inc. (a)(b)(c) Monster Worldwide, Inc. (a) IT Services - 2.07% NeuStar, Inc. (a) Semiconductors & Semiconductor Equipment - 9.95% Cabot Microelectronics Corp. (a)(b)(c) Fairchild Semiconductor International, Inc. (a) FormFactor, Inc. (a)(b) MKS Instruments, Inc. (a)(b)(c) Semtech Corp. (a)(b) Software - 1.86% Manhattan Associates, Inc. (a)(b)(c) Total Information Technology (Cost $687,996,178) TOTAL COMMON STOCKS (Cost $2,219,870,745) PREFERRED STOCKS - 0.08% Financials - 0.08% Real Estate Management & Development - 0.08% Firstservice Corp. (d) Total Financials (Cost $1,738,105) TOTAL PREFERRED STOCKS (Cost $1,738,105) SHORT TERM INVESTMENTS - 3.53% Investment Companies - 3.53% Fidelity Institutional Government Portfolio - 0.02% Total Investment Companies TOTAL SHORT TERM INVESTMENTS (Cost $107,568,978) Total Investments(Cost $2,329,177,828) - 100.13% Liabilities in Excess of Other Assets - (0.13)% TOTAL NET ASSETS - 100.00% $ ADR American Depositary Receipt (a) Non Income Producing (b) Affiliated company; the Fund owns 5% or more of the outstanding voting securities of the issuer. The total value of these securities amounted to $1,147,453,143 (37.69% of net assets) at December 31, 2010. (c) Portion or all of these securities deemed illiquid. The total value of these portions amounted to amounted to $291,654,979 (9.58% of net assets) at December 31, 2010. (d) Foreign issued security. The total value of these securities amounted to $87,150,569 (2.86% of net assets) at December 31, 2010. The cost basis of investments for federal income tax purposes at December 31, 2010 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at December 31, 2010 In accordance with FASB ASC 820, Fair Value Measurements and Disclosure (ASC 820), fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. ASC 820 establishes a three-tier hierarchy to distinguish between (1) inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs) and (2) inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs) and to establish classification of fair value measurements for disclosure purposes. Various inputs are used in determining Level 1 —Valuations based on quoted prices for investments in active markets that a Fund has the ability to access at the measurement date. Valuation adjustments are not applied to Level 1 investments. Level 2— Valuations based on other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risks, etc.). Level 3—Valuations based on significant unobservable inputs (including a Fund’s ownassumptions and judgment in determining the fair value of investments). Inputs that are used in determining fair value of an investment may include price information, credit data, volatility statistics, and other factors. These inputs can be either observable or unobservable. The availability of observable inputs can vary between investments, and is affected by various factors such as the type of investment, and the volume and level of activity for that investment or similar investments in the marketplace. The inputs will be considered by the Adviser, along with any other relevant factors in the calculation of an investment’s fair value. The Funds use prices and inputs that are current as of the measurement date, which may include periods of market dislocations. During these periods, the availability of prices and inputs may be reduced for many investments. This condition could cause an investment to be reclassified between the various levels within the hierarchy. Non-U.S. equity securities actively traded in foreign markets may be reflected in Level 2 despite the availability of closing prices, because the Funds evaluate and determine whether those closing prices reflect fair value at the close of the NewYork StockExchange (NYSE) or require adjustment. Investments falling into the Level 3 category are primarily supported by quoted prices from brokers and dealers participating in the market for those investments. However, these may be classified as Level 3 investments due to lack of market transparency and corroboration to support these quoted prices. Additionally, valuation models may be used as the pricing source for any remaining investments classified as Level 3. These models rely on one or more significant unobservable inputs and/or significant assumptions by the Valuation Committee. Inputs used in valuations may include, but are not limited to, financial statement analysis, capital account balances, discount rates and estimated cash flows, and comparable company data. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table provides the fair value measurement of applicable Fund assets and liabilities by level within the fair value hierarchy as of December 31, 2010. These assets are measured on a recurring basis. The Buffalo Balanced Fund Level 1 Level 2 Level 3 Total Common Stocks - - Convertible Bonds - - Corporate Bonds - - Short Term Investments - - Total* - The Buffalo China Fund Level 1 Level 2 Level 3 Total Common Stocks - - Short Term Investment - - Total* - - The Buffalo Growth Fund Level 1 Level 2 Level 3 Total Common Stocks - - Short Term Investment - - Total* - - The Buffalo High Yield Fund Level 1 Level 2 Level 3 Total Common Stocks - - Convertible Preferred Stocks Consumer Discretionary - Financials - Preferred Stocks - - Convertible Bonds - - Corporate Bonds - - Short Term Investments - - Total* - The Buffalo International Fund Level 1 Level 2 Level 3 Total Common Stocks - Bermuda - - Brazil - - Cayman Islands - - Chile - - China - - France - - Germany - - Hong Kong - - India - - Israel - - Japan - - Luxembourg - - Malaysia - - Mexico - - Netherlands - - Norway - - Singapore - Sweden - - Switzerland - - Taiwan - - United Kingdom - - United States - - Preferred Stocks - - Short Term Investment - - Total* - The Large Cap Fund Level 1 Level 2 Level 3 Total Common Stocks Short Term Investments - - Total* - - The Buffalo Micro Cap Fund Level 1 Level 2 Level 3 Total Common Stocks - - Short Term Investments - - Total* - - The Buffalo Mid Cap Fund Level 1 Level 2 Level 3 Total Common Stocks - - Short Term Investments - - Total* - - The Buffalo Science & Technology Fund Level 1 Level 2 Level 3 Total Common Stocks - - Short Term Investment - - Total* - - The Buffalo Small Cap Fund Level 1 Level 2 Level 3 Total Common Stocks - - Preferred Stocks - - Short Term Investment - - Total* - - In January 2010, FASB issued Accounting Standards Update No. 2010-06, Improving Disclosures about Fair Value Measurements (ASU 2010-06).ASU 2010-06 requires new disclosures regarding transfers in and out of Levels 1 and 2 (effective for interim and annual periods beginning after December 15, 2009), as well as additional details regarding Level 3 transaction activity (effective for interim and annual periods beginning after December 15, 2010).There were no significant transfers into or out of Level 1 and Level 2 fair value measurements during the reporting period for the Buffalo Balanced Fund, Buffalo China Fund, Buffalo Growth Fund, Buffalo High Yield Fund, Buffalo International Fund, Buffalo Large Cap Fund, Buffalo Micro Cap Fund, Buffalo Mid Cap Fund, Buffalo Science & Technology Fund and Buffalo Small Cap Fund, as compared to their classification from the most recent annual report. *Additional information regarding the industry and/or geographical classification of these investments is disclosed in the schedule of investments. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer has concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940, as amended (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2 (a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Buffalo Funds By /s/ Kent Gasaway Kent W. Gasaway, President and Treasurer Date 2/16/2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following person on behalf of the Registrant and in the capacities and on the date indicated. Buffalo Funds By /s/ Kent Gasaway Kent W. Gasaway, President and Treasurer Date 2/16/2011
